 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY MOBERLY, on behalf of                    No. 2:18-cv-00393-KJM-AC
      himself, all others similarly situated, and
12
      on behalf of the general public,
13                                                    ORDER
                         Plaintiffs,
14
             v.
15
      FEDEX CORPORATION; FEDEX
16    FREIGHT, INC.; FEDEX GROUND
      PACKAGE SYSTEM, INC.; FEDERAL
17    EXPRESS CORPORATION; and DOES
      2-100,
18
                         Defendants.
19

20                  After defendant removed this action to federal court, plaintiff moved to remand and
21   for an award of attorneys’ fees. The sole issue is whether the federal amount in controversy
22   requirement is satisfied. As explained below, the court GRANTS the motion to remand but
23   DENIES the motion for attorneys’ fees incurred in connection with the motion.
24   I.     BACKGROUND
25                  In this representative action seeking penalties under California’s Private Attorney
26   General Act of 2004 (“PAGA”), California Labor Code § 2698, et seq., plaintiff Jeremy Moberly,
27   on behalf of himself and similarly aggrieved employees, sues defendants FedEx Corporation,
28
                                                      1
 1   FedEx Freight, Inc., and FedEx Ground Package System, Inc. (collectively, “FedEx”) for multiple
 2   alleged violations of the California Labor Code. See Compl., ECF No. 1, Ex. A; see also First Am.
 3   Compl., (“FAC”), ECF No. 1, Ex. B.1 Specifically, Moberly alleges FedEx failed to pay regular
 4   rate wages for all work performed, pay overtime wages, provide meal, rest or recovery periods, pay
 5   wages due at termination and during employment, provide sick days, provide itemized employee
 6   wage statements, pay employees two times per month, and reimburse expenses associated with
 7   discharging duties.
 8                  After Moberly filed this action in state court, FedEx removed to federal court,
 9   alleging this court has diversity jurisdiction. Removal Not., ECF No. 1, ¶ 9; ECF Nos. 3, 4 (FedEx
10   Freight, Inc. and FedEx Corporation joinders in FedEx Ground’s notice of removal). Moberly is a
11   California citizen. Removal ¶ 10; Compl. ¶ 5; FAC ¶ 5. Each defendant is a corporate entity and
12   no defendant is a California citizen. Removal ¶¶ 13-19; see Mot., ECF No. 7 at 112 n.1 (Moberly
13   conceding parties’ citizenship as alleged in removal notice). Moberly moves to remand, contending
14   the amount-in-controversy requirement remains unmet and the court therefore lacks diversity
15   jurisdiction; he also seeks attorney’s fees upon remand. Mot. FedEx has opposed, Opp’n, ECF
16   No. 9; see ECF Nos. 10-11 (joinder of FedEx defendants), and Moberly filed a reply, ECF No. 13.
17   FedEx then supplemented the opposition to notify the court of the Ninth Circuit’s decision in
18   Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785 (9th Cir. 2018). ECF No. 14.
19   The court submitted the motion without oral argument and resolves it here.
20   II.    LEGAL STANDARD
21                  Under 28 U.S.C. § 1332(a)(1), a district court has jurisdiction over a civil action
22   where the amount in controversy exceeds $75,000 and there is complete diversity of citizenship
23

24
            1
25            FedEx alleged the first amended complaint was filed, but had not yet been served, at the
     time of removal. See Removal ¶ 3. FedEx subsequently noted the first amended complaint was
26   served on FedEx Ground, but not the other defendants. Opp’n at 9 n.2.
            2
27             With the exception of citations to paragraph numbers, the court’s citations to the briefs
     refer to ECF page numbers, not the briefs’ internal pagination.
28
                                                        2
 1   between the parties. Under 28 U.S.C. § 1441(a), a defendant may remove an action to a federal
 2   district court that would have had “original jurisdiction” over the action had it been filed there.
 3                  Where a complaint does not specify the amount of damages and the plaintiff
 4   challenges jurisdiction after removal, the removing defendant bears the burden of establishing by a
 5   preponderance of the evidence that the amount in controversy satisfies the jurisdictional
 6   requirement. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996). A
 7   district court may require, and may consider, “summary-judgment-type evidence relevant to the
 8   amount in controversy at the time of removal.” Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d
 9   373, 377 (9th Cir. 1997) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335–36 (5th Cir.
10   1995)).    There is a “strong presumption” against removal and the court therefore “strictly
11   construe[s] the removal statute against removal jurisdiction.” See Gaus v. Miles, Inc., 980 F.2d
12   564, 566 (9th Cir. 1992).
13   III.      DISCUSSION
14                  The parties agree they are diverse. Accordingly, to defeat remand, FedEx must show
15   by a preponderance of the evidence that the amount in controversy exceeds $75,000.
16                  FedEx estimates the amount in controversy is $256,437.50. Removal ¶ 41. In
17   opposing remand, it revises that figure to $419,091.25. Opp’n at 23. In his motion to remand,
18   Moberly argues FedEx miscalculates the amount in controversy in the following ways: (1) FedEx
19   improperly includes the State of California’s 75% share of PAGA penalties when the court may
20   consider only the 25% portion Moberly may recover, Opp’n at 13-15; (2) FedEx included penalties
21   for claims Moberly has not pleaded, id. at 16-17; (3) FedEx miscalculated the number of
22   workweeks for which Moberly may recover penalties, id. at 17-20; (4) FedEx incorrectly calculated
23   the attorneys’ fees available, id. at 20-24. Addressing only Moberly’s first and third arguments,
24   the court finds FedEx has not met its burden and this case must be remanded.
25                  A.      The Amount in Controversy is Limited to Moberly’s Potential 25% PAGA
                            Recovery
26
                    Under the PAGA, civil penalties are distributed according to the following formula:
27
     75% to the Labor and Workforce Development Agency (LWDA) and 25% to aggrieved employees.
28
                                                        3
 1   Cal. Lab. Code § 2699(i). The parties dispute whether the court may consider 100% of potential
 2   PAGA penalties in determining the amount in controversy, or whether it should look to Moberly’s
 3   potential 25% share alone. Mot. at 13-15; Opp’n at 21-23.
 4                   It is well established that the amount in controversy requirement cannot be satisfied
 5   by aggregating PAGA penalties a plaintiff seeks with the PAGA penalties an action seeks on behalf
 6   of non-party aggrieved employees. Urbino v. Orkin Servs. of California, Inc., 726 F.3d 1118, 1122-
 7   23 (9th Cir. 2013). In reaching this conclusion, the Ninth Circuit applied “[t]he traditional rule []
 8   that multiple plaintiffs who assert separate and distinct claims are precluded from aggregating them
 9   to satisfy the amount in controversy requirement,” unless “they ‘unite to enforce a single title or
10   right in which they have a common and undivided interest,’ . . . . [meaning] ‘the claims are derived
11   from rights that they hold in group status . . . .’” Id. (quoting Snyder v. Harris, 394 U.S. 332, 335
12   (1969), Eagle v. Am. Tel. & Tel. Co., 769 F.2d 541, 546 (9th Cir. 1985)). Because common
13   questions of fact and law will not necessarily establish a common and undivided interest, the court
14   must ask whether “the defendant ‘owes an obligation to the group of plaintiffs as a group and not
15   to the individuals severally,’” to determine whether a common and undivided interest exists. Id.
16   (quoting Gibson v. Chrysler Corp., 261 F.3d 927, 944 (9th Cir. 2001)). While “[a]ggrieved
17   employees have a host of claims available to them . . . . all of these rights are held individually”
18   and cannot be aggregated. Id. (citations omitted).
19                   The Urbino panel went on to observe that even where a PAGA “[p]laintiff can—
20   and does—assert anything but his individual interest . . . we are unpersuaded that such a suit, the
21   primary benefit of which will inure to the state, satisfies the requirement of federal diversity
22   jurisdiction. The state, as the real party in interest, is not a ‘citizen’ for diversity purposes.” Id. at
23   1122-23 (citation omitted). Following Urbino, district courts have divided as to whether the
24   LWDA’s 75% share of potential PAGA penalties is included in the amount in controversy, or
25   whether plaintiff’s 25% alone must satisfy that requirement. Compare Patel v. Nike Retail Servs.,
26   Inc., 58 F. Supp. 3d 1032, 1046-48 (N.D. Cal. 2014) (“[T]his court does not read Urbino to hold
27   that individual employees’ PAGA claims must be reduced by 75% for purposes of calculating the
28   amount in controversy.”), and Mitchell v. Grubhub Inc., No. CV1505465BROASX, 2015 WL
                                                          4
 1   5096420, at *5-6 (C.D. Cal. Aug. 28, 2015) (same), with Lopez v. Ace Cash Exp., Inc., No. LA
 2   CV11-07116 JAK, 2015 WL 1383535, at *4–5 (C.D. Cal. Mar. 24, 2015) (disagreeing with Patel
 3   and finding “the more persuasive reading of Urbino is that neither the share of other workers nor
 4   the share of the state is to be considered”), and Steenhuyse v. UBS Fin. Servs., Inc., 317 F. Supp.
 5   3d 1062, 1069 (N.D. Cal. 2018) (same).
 6                  After reviewing the divided case law, and in the absence of further guidance from
 7   the Circuit, the court joins those sister courts who have determined the LWDA’s 75% share of any
 8   PAGA recovery cannot be aggregated with the plaintiff’s 25% share to determine the amount in
 9   controversy. Accordingly, FedEx must establish that Moberly’s 25% share alone satisfies the
10   amount in controversy requirement.
11                  B.     Number of Pay Periods at Issue
12                  Upon removal, FedEx calculated the amount in controversy by “assuming
13   [Moberly] was paid on a weekly basis,” and further assuming Moberly worked “70 workweeks,
14   from October 10, 2016 through [the removal date] February 20, 2018.” Removal ¶ 30. In opposing
15   this remand motion, FedEx offers a more “conservative[] estimate” of 61 weeks, closing Moberly’s
16   eligibility period on the date he filed his original complaint, December 19, 2017. Opp’n at 10.
17   Moberly agrees his potential PAGA penalty recovery period began on October 10, 2016, but argues
18   that period ended 16 weeks later when his employment with FedEx concluded at the end of January
19   2017. Mot. at 17.3 The court agrees with Moberly.
20                  Prior to removal, Moberly sent the LWDA and FedEx a notice dated October 10,
21   2017, which stated, “Mr. Moberly’s employment with FedEx concluded around January 2017.”
22   See Roberts Decl., ECF No. 7-1, ¶ 2; Roberts Decl. Ex. 1 (Oct. 10, 2017 letter excerpt stating, “Mr.
23   Moberly’s employment with FedEx concluded around January 2017”); see also Fessenden Decl.
24   Ex. A (providing Oct. 10, 2017 letter in full). In both his complaint and first amended complaint,
25   Moberly alleges he is “a former employee of Defendants and/or DOES . . . .” Compl. ¶ 10 & FAC
26
            3
              Although Moberly also argues FedEx improperly “fail[s] to account for vacation time or
27   other time off that Mr. Moberly may have taken,” the court need not address this argument. See
     Mot. at 19.
28
                                                       5
 1   ¶ 10; see also Compl. ¶ 11 & FAC ¶ 11 (“Plaintiff was employed . . . .”) (emphasis added). FedEx
 2   ignores these allegations in Moberly’s complaint and instead focuses exclusively on Moberly’s
 3   allegation that he was “[a]t all times relevant to this action . . . employed by Defendants . . . .”
 4   Opp’n at 9 (quoting Compl. ¶ 5 & FAC ¶ 5). Further, without actually disputing that Moberly’s
 5   employment ended in January 2017 despite presumably having access to his employment records,
 6   FedEx characterizes Moberly’s October 10, 2017 letter as hearsay, suggests Moberly “waiv[ed] the
 7   attorney-client privilege” because the letter was drafted by his counsel, and faults Moberly for not
 8   “submitt[ing] a declaration setting forth his alleged last date of employment, which would have
 9   actually been admissible.” See Opp’n at 11-12. In support of his reply, Moberly takes up this
10   invitation and submits a declaration, to which FedEx has not objected. See Moberly Decl., ECF
11   No. 13-1, ¶ 3 (confirming Moberly’s “employment at FedEx ended in January 2017 around the end
12   of the month”).
13                  The evidence before the court shows Moberly’s employment concluded near the end
14   of January 2017, confining his PAGA penalty eligibility to a 16-week period. See Taylor v.
15   Interstate Grp., LLC, No. 15-CV-05462-YGR, 2016 WL 861020, at *3 (N.D. Cal. Mar. 7, 2016)
16   (“Plaintiff's position that he cannot recover PAGA penalties for the pay periods following
17   November 2014, when he was not in Defendant’s employ, comports with both logic and the law.”)
18   (citations omitted). Even so, FedEx would have the court find that because its 70-week calculation
19   is drawn from “the face of the Complaint and the FAC,” it must stand. Opp’n at 9-10. FedEx’s
20   only support for this argument is the lone paragraph in Moberly’s complaint and first amended
21   complaint stating, “At all times relevant to this action, Plaintiff was employed by Defendants . . .
22   .” Id. at 9 (quoting Compl. ¶ 5 & FAC ¶ 5). FedEx provides no authority requiring the court to
23   credit this general allegation to the exclusion of Moberly’s clearer allegation he is “a former
24   employee.” See Compl. ¶ 10 & FAC ¶ 10. While Moberly’s allegation he is “a former employee,”
25   standing alone, leaves unclear when his employment ended, his letter to FedEx and declaration
26   provide the necessary clarity to support the court’s determination that the PAGA penalty eligibility
27   period is 16 weeks.
28
                                                       6
 1                  While FedEx “notes the question on a motion to remand is not how many pay
 2   periods plaintiff can actually recover PAGA penalties for; the question is how many pay periods
 3   Plaintiff alleges PAGA violations for,” the complaint is ambiguous on that point and all evidence
 4   before the court supports Moberly’s 16-weeks calculation over FedEx’s 70 or 61-weeks. See Opp’n
 5   at 10 (citing Patel, 58 F. Supp. 3d at 1040). Accordingly, for purposes of calculating the amount
 6   in controversy, the court uses 16-weeks as the applicable pay period.
 7                  C.      Amount in Controversy, Without Attorneys’ Fees
 8                  In evaluating the amount in controversy, the court reviews FedEx’s removal
 9   allegations as significantly supplemented in its opposition, and adjusts those figures to reflect the
10   findings above. Taking FedEx’s allegations as they are, the court finds the amount in controversy
11   requirement is not satisfied; therefore, the court need not, and does not, reach Moberly’s many
12   attacks on those allegations except where specifically noted. See, e.g., Reply at 5-6 (noting FedEx
13   calculates multiple penalties for same Labor Code violations and calculates penalties for claims
14   Moberly has not pleaded). The formulas on which the court relies to determine the relevant
15   amounts are set forth below by category:
16                  - $15,175 in PAGA penalties: ((First Claim: $3,1004 x 3 = $9,300) + (Second
17   Claim: $3,100 x 3 = $9,300) + (Third Claim: $3,100 x 3 = $9,300) + (Fourth Claim: $3,100 x 2 =
18   $6,200) + (Fifth Claim: $100 + (7 pay periods x $200)5 = $1,500) + (Sixth Claim: $100 x 3 = $300)
19   + (Seventh Claim: $3,100) + (Eighth Claim: $3,100 x 3 = $9,300) + (Ninth Claim: $3,100 x 3 =
20   $9,300) + (Tenth Claim: $3,100)) x .25. See Removal ¶¶ 25, 28 & 30 (explaining Moberly seeks
21   $100 per first pay period violation and $200 per period for second violation and calculating
22   potential penalties) (citing Cal. Lab. Code § 2699(f)); Opp’n at 14-15 (modifying calculations to
23

24          4
              While FedEx uses $12,100 as its baseline penalty, see Opp’n at 14, the court uses $3,100
25   ((1 pay period x $100) + (15 pay periods x $200)), which accounts for the 16 pay periods
     Moberly worked rather than the 61 pay periods FedEx used.
26
            5
              Assuming FedEx correctly identified the relevant “summer and autumn months . . . as
27   May through November,” Moberly’s claims as to FedEx’s alleged failure to provide cool down
     periods applied across 8 pay periods in 2016 and no pay periods in 2017. See Opp’n at 15 n.8.
28
                                                       7
 1   reflect argument Moberly seeks PAGA penalties not only for each of his ten causes of action, but
 2   “for each Labor Code section violated in each cause of action” as well) (emphasis omitted).
 3                  - $3,325 in additional civil penalties: Labor Code § 210 ((1 pay period x $100) +
 4   (15 pay periods x $200) = $3,100) + Labor Code § 225.5 ((1 pay period x $100) + (15 pay periods
 5   x $200) x 2 = $ 6,200) + Labor Code § 226.3 ((16 wage statements x $250) = $4,000) x .25. See
 6   Removal ¶¶ 26, 31-36; Opp’n at 15-16.6
 7                  - $88.75 in additional Labor Code § 225.5 penalties, providing 25% of amount
 8   unlawfully withheld for meal periods in 2016 and 2017: (25 days x $10/hour x .25 = $62.50) + (10
 9   days7 x $10.50/hour x .25 = $26.25). See Opp’n at 16-17.
10                  - $387.50 in Labor Code § 558 penalties: ((1 pay period x $50 x 1 cause of action)
11   + (15 pay periods x $100 x 1 cause of action) = $1,550) x .25.8 See Removal ¶¶ 37; Opp’n at 18.
12                  - $286.25 in additional Labor Code § 558 penalties: $355 for underpaid wages:
13   ((25 days x $10/hour) + (10 days x $10.50/hour)) + $355 for failure to provide meal breaks: ((25
14   days x $10/hour) + (10 days x $10.50/hour)) + $355 for failure to provide rest breaks: ((25 days x
15   $10/hour) + (10 days x $10.50/hour)) + $80 for failure to provide cool down breaks and rest periods:
16   (8 breaks in 2016 x $10/hour) x .25. See Opp’n at 19-20.
17

18

19          6
              Although FedEx does not include calculations under § 210 or § 226.3 in its opposition, it
     appears to argue those claims are still in controversy, so the court includes them, as calculated in
20
     the removal papers, here. See Opp’n at 21 (conceding Moberly’s letter to the LWDA did not
21   include allegations concerning §§ 210, 225 or 226.3, but arguing “that is to be expected because
     those sections set forth the PAGA penalties for the violations of other sections of the Labor Code,
22   which Plaintiff has cited to”) (emphasis omitted).

23          7
               FedEx did not calculate the number of workdays the court should use upon finding
     Moberly’s employment ended at the end of January 2017. The court assumes there are 20 such
24   days and uses 10 based on FedEx’s assumption “it is reasonable to estimate that Plaintiff missed
25   half of all meal breaks.” See Opp’n at 17.
            8
26            As Moberly notes, a PAGA plaintiff cannot enforce a wage order promulgated by the
     Industrial Welfare Commission, and Moberly has not alleged violation of § 1198, which would
27   allow him to indirectly enforce wage orders through this PAGA action. See Reply at 5-6 (quoting
     Thurman v. Bayshore Transit Management, Inc., 203 Cal. App. 4th 1112, 1132 (2012)).
28
                                                       8
 1                  - $1,925 in § 1197.1 penalties (2 violations x 1 pay period x $100 = $200) + (2
 2   violations x 15 pay periods x $250 = $7,500) x .25. Opp’n at 20.
 3                  - $1,550 in § 1197 & § 247.5 violations: (2 violations x 1 pay period x $100 = $200)
 4   + (2 violations x 15 pay periods x $200 = $6,000) x .25). Opp’n at 20.
 5                  The total when all of the above sums are added is $22,737.50.
 6                  The court also notes Moberly submits a declaration in which he “make[s] a legally
 7   binding commitment, on [his] own behalf, not to recover in [his] PAGA action an amount more
 8   than $74,999 individually, [which] includes—but is not limited to—all PAGA damages, penalties,
 9   amounts recovered, costs, and/or attorney fees.” Moberly Decl. ¶ 4. He also warrants that his
10   “attorneys will not seek any amount of attorney’s fees attributable to [his] claims that would bring
11   the amount in controversy in amount greater than $74,999.” Id. ¶ 7. While this is not dispositive
12   of the amount in controversy issue, it bolsters the court’s finding that the amount in controversy is
13   not satisfied here. See C. Wright, et al., 14AA Fed. Prac. & Proc. Juris. § 3702.1 (4th ed.) (noting
14   a “federal court [] can insist on a binding affidavit or stipulation that the plaintiff will continue to
15   claim less than the jurisdictional amount as a pre-condition for remanding the case to state court”
16   though “[s]ome courts have required that these affidavits or stipulations be executed prior to the
17   notice of removal as a sign of their bona fides” and “[o]ther courts . . . have carved out a narrow
18   exception allowing binding, unequivocal post-removal affidavits or stipulations to clarify the
19   amount-in-controversy when the complaint was ambiguous”).
20                  D.      Amount in Controversy with Attorneys’ Fees
21                  The Ninth Circuit has recently held that “if a plaintiff would be entitled under a
22   contract or statute to future attorneys’ fees, such fees are at stake in the litigation and should be
23   included in the amount of controversy.” Fritsch, 899 F.3d at 788 (reversing district court’s holding
24   “only attorneys’ fees that had been incurred as of the date of removal could be included”); see id.
25   at 790 n.2 (noting district courts were split on issue prior to the panel’s clarification in Fritsch).
26   “But, in PAGA cases, that amount must be reduced to reflect only Plaintiff’s pro rata share of those
27   fees.” Arrellano v. Optum Med. Grp., No. CV 18-6093-DMG (ASX), 2019 WL 247220, at *4
28   (C.D. Cal. Jan. 17, 2019) (citing Patel, 58 F. Supp. 3d at 1049 (“[O]nly the portion of attorney’s
                                                         9
 1   fees attributable to [the plaintiff’s] claims count towards the amount in controversy.”)). The
 2   removing defendant has the burden of proving future attorneys’ fees by a preponderance of the
 3   evidence. Fritsch, 899 F.3d at 788.
 4                  In its notice of removal and in opposing remand, FedEx proposed calculating
 5   attorneys’ fees by taking either 25% of the projected PAGA damages or using the lodestar method.
 6   Removal ¶¶ 40-42 (estimating $51,287.50 in attorneys’ fees under the 25% of damages approach
 7   and alleging lodestar would produce an amount “almost certainly exceed[ing] $75,000” without
 8   providing an actual estimate); Opp’n at 23 (“Here, Plaintiff has at least $335,273 at issue, meaning
 9   it is reasonable to assume there is approximately $83,818.25 in attorneys’ fees that are at issue.”).
10   Notably, the Fritsch panel declined to adopt a per se 25% rule, which might improperly “relieve
11   the defendant of its evidentiary burden by adopting a per se rule for one element of the amount at
12   stake in the underlying litigation,” though it noted a percentage of the total approach may be
13   considered as a factor in the court’s analysis. 899 F.3d at 796 & n.6. While FedEx’s analysis of
14   the amount in controversy above does not rely on actual employment records in its possession and
15   strays from Moberly’s allegations, its 25% estimate as to attorneys’ fees is wholly unsupported.
16   See, e.g., Arrellano, 2019 WL 247220, at *5 (“Even if the Court were inclined to include 25% of
17   the total recovery, however, there would be no evidence-based way to calculate that amount based
18   on Defendants’ submissions.”). The court is not obliged to assist FedEx in meeting its burden and
19   is in fact unable to do so on the record before it. With no basis for concluding the attorneys’ fees
20   at stake here will bring the amount in controversy to a figure exceeding $75,000, this action must
21   be remanded.
22                  E.      Attorneys’ Fees
23                  The court DENIES Moberly’s motion to award attorneys’ fees upon remand. While
24   the court finds FedEx’s estimates upon removal were incorrect, it notes Moberly does not deny he
25   refused to provide FedEx with information confirming his employment dates. See Opp’n at 27.
26   Given the complaint’s ambiguity, FedEx did not lack an objectively reasonable basis for removal.
27   /////
28   /////
                                                       10
 1

 2   IV.   CONCLUSION
 3               This case is REMANDED to the Superior Court of Sacramento County.
 4               IT IS SO ORDERED.
 5   DATED: February 25, 2019.
 6

 7                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               11
